AMENDMENT TO AGREEMENT OF PURCHASE AND SALE SCHEDULE “C” To: Randall Farr, President Tangerine Holdings Inc (Nevada) 5541 Prospero Lane Herriman, Utah, United States of America 84096 Tel (604) 669-2191, herein known as the Royalty Payor. The undersigned agrees fully to the following amendment of the standing Agreement of Purchase and Sale, namely: Execution Date: the closing date of this agreement has been amended to January 1st, 2011. This signifies performance of this agreement as of this date a payment of $2500 has been received in favour of the final purchase price. /s/ David Zamida David Zamida PO Box 1tation 77 King Street West M5K 1P2 Toronto Ontario Canada T 250-999-1-946-1456 Tel (250) 999-1221, herein known as the Royalty Holder. Signed this 30th day of November, 2010
